SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 4)* GelTech Solutions, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 368537 106 (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) þ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 368537 106 13G Page2of4 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Michael Cordani 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 530,167 (1) 8 SHARED DISPOSITIVE POWER 225,442 (2) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 3.2% (3) 12 TYPE OF REPORTING PERSON In - Individual Represents vested options or options vesting within 60 days of December 31, 2011. Represents shares held jointly with the reporting person’s wife. Based on 22,782,779 shares outstanding as of December 31, 2011. CUSIP NO. 368537 106 13G Page3of4 Pages ITEM 1. (a) Name of Issuer: GelTech Solutions, Inc. (b) Address of Issuer’s Principal Executive Offices: 1460 Park Lane South, Suite 1, Jupiter, FL33458 ITEM 2. (a) Name of Person Filing: Michael Cordani (b) Address of Principal Business Office or, if none, Residence 1460 Park Lane South, Suite 1, Jupiter, FL33458 (c) Citizenship: United States of America (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 368537 106 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO §§240.13D-1(B) OR 240.13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: Not Applicable. ITEM 4. OWNERSHIP. See Item 5 through 9 and 11 of cover page.The amount beneficially owned includes, where appropriate, securities not outstanding, which are subject to options, warrants, rights or conversion privileges that are exercisable within 60 days of December 31, 2011. This Schedule 13G does not reflect transfers subsequent to December 31, 2011. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingþ. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not Applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not Applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not Applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP. Not Applicable. ITEM 10. CERTIFICATION Not Applicable. CUSIP NO. 368537 106 13G Page4of4 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 13, 2012 By: /s/Michael Cordani Michael Cordani
